Case 2:21-cv-10687-TGB-CI ECF No. 99, PageID.1374 Filed 08/26/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ANGIE MILLER,                                  2:21-cv-10687-TGB-CI

                  Plaintiff,                HON. TERRENCE G. BERG
                                             HON. CURTIS IVY, JR.
     v.

BLUE CROSS BLUE SHIELD
OF MICHIGAN, ET AL.,

                  Defendants.


                               JUDGMENT
     In accordance with the Opinion and Order issued on this date,
ACCEPTING AND ADOPTING Magistrate Judge David R. Grand’s

Report and Recommendation (ECF No. 94), it is ORDERED AND
ADJUDGED that the motions to dismiss of Defendants McLaren Health
Plan Inc., Blue Cross Blue Shield of Michigan, Meridian Health Plan,

Life Transitions LLC, and All American Business Centers LLC (ECF
Nos. 32, 35, 38, 53, 89) are GRANTED as to the Rule 8 arguments and
that Defendants DMB Medical, Beacon Health, and Blank Law’s motions

to dismiss (ECF Nos. 23, 27, 71) are TERMINATED AS MOOT. The
case is DISMISSED WITHOUT PREJUDICE.
     Dated at Detroit, Michigan: August 26, 2021
Case 2:21-cv-10687-TGB-CI ECF No. 99, PageID.1375 Filed 08/26/21 Page 2 of 2




                                        KINIKIA ESSIX
                                        CLERK OF THE COURT

                                        s/A. Chubb
                                        Case Manager and Deputy Clerk




APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE
